DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendments filed on 10/14/2022. Claims 1, 9, 21 and 29 are independent. Claims 1, 9, 21 and 29 has been amended. Claim 31 has been added. Claims 11-20 have been, or previously been, cancelled. Claims 1-10 and 21-31 are being considered and are rejected.

Response to Arguments/Remarks
	Regrading independent claims 1, 9, 21 and 29, Applicant’s arguments/remarks filed on 10/14/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments/Remarks
Regarding independent claim 1, Applicant argues that the cited prior art Rose et al. (US 2018/0212903 A1; Published On: July 26, 2018), hereinafter (Rose), fails to teach the amended claim limitation “responsive to receipt of the message, sending, by the first device and to the server, a request for the data record, the request comprising the record identifier”. Examiner acknowledged the applicant’s perspective but respectfully disagrees because the cited prior art Rose (Para. [0096]) clearly discloses that response to the message communication by other users may include reactions […]. Such as, in one implementation, data regarding response to the message communication may be retrieved from a database. For example, data (i.e., name of a user, as illustrated in Fig. 3B) regarding response to the message communication may be retrieved via a MySQL database command (i.e., by sending a request to the database), such as disclosed in Para. [0117], whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user, and as disclosed in Para. [0063], wherein the term “global identifier” refers to one or more items of data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) by which a user or user's client device may be uniquely identified across the group-based communication system.
Thus, under BRI, the cited prior art teaches the amended claim limitation, as described above, for the independent claim 1. Applicant is suggested to further amend the claim limitations to create a distinction between the claimed limitations (or claimed subject matter) and the cited prior arts of the record.
Regrading independent claims 9, 21 and 29, the claims recite similar limitations as mentioned above for the independent claim 1. Therefore, the independent claims 9, 21 and 29 are rejected for the same reasons as mentioned above for the independent claim 1. 
Regarding dependent claims 2-8,10, 22-28 and 30 fall together accordingly, since the cited prior arts does disclose the limitations as recited in the independent claims 1, 9, 21 and 29.
Regarding dependent claim 31, the applicant’s arguments/remarks filed on 10/14/2022 have been fully considered and are rendered moot in view of new grounds of rejections as outlined below for the newly added claim 31. The arguments do not apply to the current arts being used. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding independent claims 1, 9, 21 and 29, the claims has been amended to recite “responsive to receipt of the message, …”, which is not defined in the specification and/or drawings (Figs. 1-8). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding dependent claim 31, the claim depends on independent claim 1 and recites limitation “determining a hash value from the data record; and”. The limitation “determining a hash value from the data record” as recited in the claim is indefinite because it is not clearly defined as to who/what is “determining” a hash value from the data record. So, it is unclear whether the step of “determining” requires some other structure or is simply a result of a first device or a second device and/or a server, as recited in the independent claim 1. Therefore, examiner suggests the applicant to further amend the claim limitation to specify as to who/what is performing the step of “determining” a hash value from the data record. Clarification is required.
Claim 31 further recites limitation “verifying the data record based at least in part on a comparison between the hash value and the record identifier”. The limitation “verifying the data record…” as recited in the claim is indefinite because it is not clearly defined as to who/what is “verifying” the data record. So, it is unclear whether the step of “verifying” requires some other structure or is simply a result of a first device or a second device and/or a server, as recited in the independent claim 1. Therefore, examiner suggests the applicant to further amend the claim limitation to specify as to who/what is performing the step of “verifying” the data record. Clarification is required.

Claim Rejections - 35 U.S.C. 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 21-25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al. (US 2018/0212903 A1; Published On: July 26, 2018), hereinafter (Rose):

Regarding claim 1, Rose teaches a method, comprising (Rose, Para. [0082], discloses that a method of the present disclosure may be embodied by any of a variety of devices (as depicted in Fig. 1)): receiving, by a messaging application on a first device, a message and associated metadata from a second device (Rose, Para. [0077], discloses a display window that is a defined area within a GUI (graphical user interface) displayed on a client device 101-101N (Fig. 1) where data (or message) is rendered and displayed (as depicted in Figs. 5, 8 and 10), and as disclosed in Para. [0088 and 0090], wherein the client device 101A-101N is a mobile device, such as a smart phone, tablet, and/or the like (see Fig. 1), that may execute a client application (“app”) to process message communications that may include data, such as metadata (see Para. [0046]), and as disclosed in Para. [0038 and 0087], wherein the client devices 101A-101N may be any computing device to receive/transmit electronic data from/to another computing device, such as message including metadata (see Para. [0046])), the associated metadata comprising a record identifier of a data record stored on a server, the data record comprising identifying information corresponding to a user of the second device (Rose, Para. [0046], discloses that each message communication, sent or posted to a group-based communication channel of the group-based communication system, includes metadata comprising one or more of the following: a sending user identifier, a message identifier, message contents, a global identifier, user identification, originator identifier, a group identifier, display name value, full name value, and a group-based communication channel identifier. Each of the foregoing identifiers may comprise ASCII text, a pointer, a memory address, and the like, and see also Para. [0116], discloses an exemplary database table 310 (Fig. 3B) within an exemplary identifier database 300 (Fig. 3A). As shown in Fig. 3A, the identifier database 300 may be part of the group-based communication repository 107 as shown in FIG. 1. Each user of the group-based communication system 105 has identification information stored in the identifier database 300. As shown in Fig. 3B, the database table 310 includes global identifiers 301, full name values 303, display name values 305, and group identifiers 307. The elements shown in Fig. 3B can also be associated with a user profile or may be part of a user profile); 
responsive to receipt of the message, sending, by the first device and to the server, a request for the data record, the request comprising the record identifier (Rose, Para. [0096], discloses an example of responses to the message communication by other users may include reactions […]. In another implementation, data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) regarding responses to the message communication (by other users) may be retrieved from a database (Fig. 3B). For example, data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) regarding responses to the message communication may be retrieved via a MySQL database command (i.e., request to the database), such as disclosed in Para. [0117], whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user, and as disclosed in Para. [0063], wherein the term “global identifier” refers to one or more items of data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) by which a user or user's client device may be uniquely identified across the group-based communication system); 
obtaining, by the first device and in response to the sending, the data record (Rose, Para. [0117-0118], discloses that whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user. For example, an API request “channels.info” uses global identifiers to retrieve and return a list of members associated with the global identifiers (i.e., Global ID “W12345678” is associated with “Mary James”, as illustrated in Fig. 3B (Table 310))); and displaying, by the first device, the identifying information of the user contained in the data record, together with content of the message in a user interface of the messaging application (Rose, Para. [0077], discloses a display window that is a defined area within a GUI (graphical user interface) displayed on a client device where data is rendered and displayed, as depicted in Figs. 5, 8 and 10, wherein the names and/or avatar (i.e., identifying information, as disclosed in Para. [0012]) of the senders and/or receivers are displayed together with the text (or content) of the messages).  

Regarding claim 2, Rose teaches the method of claim 1, wherein Rose further teaches displaying the identifying information of the user comprises displaying the identifying information of the user in place of existing identifying information of the user stored on the first device (Rose, Para. [0119], discloses that a user may add or edit her/his display name value 305 at any time by using GUI of the client device (see Para. [0077]). In one embodiment, if a user does not provide a display name value, then the display name value is automatically populated with a pre-stored full name value associated with the user, and as disclosed in Para. [0065-0067], wherein the full name value and the display name value are user identifying information that can be associated with a corresponding global identifier).  

Regarding claim 3, Rose teaches the method of claim 1, wherein Rose further teaches the identifying information of the user of the second device comprises at least one of a name or a photo of the user of the second device (Rose, Fig. 10 and Para. [0163], discloses an exemplary GUI 1000 displayed by the client device 101B at step 419. GUI 1000 shows a view of thread summary communication pane 1001. The thread summary communication pane 1001 contains message communications in the “announcements”, such as message communication between “Matt” and “Sam”, as depicted in Fig. 5 (Thread Communication Pane 505) and Fig. 10, and as disclosed in Para. [0065-0067], herein “Matt” and “Sam” are display name values that are user identifying information associated with a corresponding global identifier).  

Regarding claim 4, Rose teaches the method of claim 1, wherein Rose further teaches the second device is configured to send the associated metadata with the message to the first device, based on having sent a predetermined number of prior messages to the first device without including the associated metadata (Rose, Para. [0038 and 0087], discloses that the client devices 101A-101N may be any computing device to receive/transmit electronic data from/to another computing device, such as message communications including metadata (see Para. [0046]), and as disclosed in Para. [0088 and 0090], wherein the client device 101A-101N can be a mobile device, such as a smart phone, tablet, and/or the like (see Fig. 1), that may execute a client application (“app”) to process message communications that may include data such as a message identifier, sending user identifier, a group identifier, a global identifier, message contents (e.g., text, emojis, images, links), attachments (e.g., files), message hierarchy data (e.g., the message communication may be a reply to another message communication), third party metadata, and/or the like, (herein, a predetermined number as recited in contingent limitation can be any number, i.e.,  “zero”, therefore the second device can send the associated metadata with the message to the first device, based on having sent “zero” prior messages to the first device)).

Regarding claim 5, Rose teaches the method of claim 1, wherein Rose further teaches the second device is configured to send the associated metadata with the message to the first device (Rose, Para. [0038 and 0087], discloses that the client devices 101A-101N may be any computing device to receive/transmit electronic data from/to another computing device, such as message communications including metadata (see Para. [0046]), and as disclosed in Para. [0088 and 0090], wherein the client device 101A-101N can be a mobile device, such as a smart phone, tablet, and/or the like (see Fig. 1), that may execute a client application (“app”) to process message communications that may include data such as a message identifier, sending user identifier, a group identifier, a global identifier, message contents (e.g., text, emojis, images, links), attachments (e.g., files), message hierarchy data (e.g., the message communication may be a reply to another message communication), third party metadata, and/or the like,), based on user opt-in at the second device (Rose, Para. [0118-0119], discloses that a user may add or edit her/his full name value 303 and/or display name value 305 at any time (see Para. [0045] of the immediate disclosure), and as disclosed in Para. [0065-0067], wherein the full name value and the display name value are user identifying information that can be associated with a corresponding global identifier).  

Regarding claim 8, Rose teaches the method of claim 1, Wherein Rose further teaches further comprising: receiving, by the messaging application, a second message and second associated metadata from the second device (Rose, Para. [0077], discloses a display window that is a defined area within a GUI (graphical user interface) displayed on a client device 101-101N (Fig. 1) where data (or message) is rendered and displayed (as depicted in Figs. 5, 8 and 10), and as disclosed in Para. [0088 and 0090], wherein the client device 101A-101N is a mobile device, such as a smart phone, tablet, and/or the like (see Fig. 1), that may execute a client application (“app”) to process message communications that may include data, such as metadata (see Para. [0046]), and as disclosed in Para. [0038 and 0087], wherein the client devices 101A-101N may be any computing device to receive/transmit electronic data from/to another computing device, such as each message including metadata (see Para. [0046])), the second associated metadata comprising a second record identifier of a second data record stored on the server, the second data record comprising second identifying information corresponding to the user of the second device (Rose, Para. [0046], discloses that each message communication, sent or posted to a group-based communication channel of the group-based communication system, includes metadata comprising one or more of the following: a sending user identifier, a message identifier, message contents, a global identifier, user identification, originator identifier, a group identifier, display name value, full name value, and a group-based communication channel identifier. Each of the foregoing identifiers may comprise ASCII text, a pointer, a memory address, and the like, and see also Para. [0116], discloses an exemplary database table 310 (Fig. 3B) within an exemplary identifier database 300 (Fig. 3A). As shown in Fig. 3A, the identifier database 300 may be part of the group-based communication repository 107 as shown in FIG. 1. Each user of the group-based communication system 105 has identification information stored in the identifier database 300. As shown in Fig. 3B, the database table 310 includes global identifiers 301, full name values 303, display name values 305, and group identifiers 307. The elements shown in Fig. 3B can also be associated with a user profile or may be part of a user profile); 
sending, by the first device and to the server, a request for the second data record, the request for the second data record comprising the second record identifier of the data record (Rose, Para. [0117], discloses that whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user, and as disclosed in Para. [0063], wherein the term “global identifier” refers to one or more items of data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) by which a user or user's client device may be uniquely identified across the group-based communication system); 
obtaining, by the first device, the second data record (Rose, Para. [0117], discloses that whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user. For example, an API request “channels.info” uses global identifiers to retrieve and return a list of members associated with the global identifiers (i.e., Global ID “W12345678” is associated with “Mary James”, as illustrated in Fig. 3B (Table 310))); and displaying, by the first device, the second identifying information of the user contained in the second data record, together with content of the second message in the user interface of the messaging application (Rose, Para. [0077], discloses a display window that is a defined area within a GUI (graphical user interface) displayed on a client device where data is rendered and displayed, as depicted in Figs. 5, 8 and 10, wherein the names and/or avatar (i.e., identifying information, as disclosed in Para. [0012]) of the senders and/or receivers are displayed together with the text (or content) of the messages).  

Regarding claim 9, Rose teaches a computer program product comprising code, stored in a non- transitory computer-readable storage medium, the code comprising (Rose, Para. [0115], discloses a computer program product on at least one non-transitory computer-readable storage medium having computer-readable program instructions (e.g., computer software) embodied in the storage medium, and as disclosed in Para. [0111], wherein the instructions may specifically configure the processor to perform the algorithms and/or operations described herein when the instructions are executed): code to receive, by a messaging application on a first device, a message and associated metadata from a second device (Rose, Para. [0077], discloses a display window that is a defined area within a GUI (graphical user interface) displayed on a client device 101-101N (Fig. 1) where data (or message) is rendered and displayed (as depicted in Figs. 5, 8 and 10), and as disclosed in Para. [0088 and 0090], wherein the client device 101A-101N is a mobile device, such as a smart phone, tablet, and/or the like (see Fig. 1), that may execute a client application (“app”) to process message communications that may include data, such as metadata (see Para. [0046]), and as disclosed in Para. [0038 and 0087], wherein the client devices 101A-101N may be any computing device to receive/transmit electronic data from/to another computing device, such as each message including metadata (see Para. [0046])), the associated metadata comprising a record identifier of a data record stored on a server, the data record comprising identifying information corresponding to a user of the second device (Rose, Para. [0046], discloses that each message communication, sent or posted to a group-based communication channel of the group-based communication system, includes metadata comprising one or more of the following: a sending user identifier, a message identifier, message contents, a global identifier, user identification, originator identifier, a group identifier, display name value, full name value, and a group-based communication channel identifier. Each of the foregoing identifiers may comprise ASCII text, a pointer, a memory address, and the like, and see also Para. [0116], discloses an exemplary database table 310 (Fig. 3B) within an exemplary identifier database 300 (Fig. 3A). As shown in Fig. 3A, the identifier database 300 may be part of the group-based communication repository 107 as shown in FIG. 1. Each user of the group-based communication system 105 has identification information stored in the identifier database 300. As shown in Fig. 3B, the database table 310 includes global identifiers 301, full name values 303, display name values 305, and group identifiers 307. The elements shown in Fig. 3B can also be associated with a user profile or may be part of a user profile); code to send, responsive to receipt of the message, by the first device and to the server, a request for the data record, the request comprising the record identifier (Rose, Para. [0096], discloses an example of responses to the message communication by other users may include reactions […]. In another implementation, data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) regarding responses to the message communication (by other users) may be retrieved from a database (Fig. 3B). For example, data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) regarding responses to the message communication may be retrieved via a MySQL database command (i.e., by sending a request to the database), such as disclosed in Para. [0117], whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user, and as disclosed in Para. [0063], wherein the term “global identifier” refers to one or more items of data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) by which a user or user's client device may be uniquely identified across the group-based communication system); code to obtain, by the first device and in response to the sending, the data record (Rose, Para. [0117], discloses that whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user. For example, an API request “channels.info” uses global identifiers to retrieve and return a list of members associated with the global identifiers (i.e., Global ID “W12345678” is associated with “Mary James”, as illustrated in Fig. 3B (Table 310))); andPage 3 of 7 4875-8269-0341.1Application No.: 16/888,574Docket No.: 045738.006499 (P42563US1)code to store, by the first device, the identifying information of the user in association with a user identifier corresponding to the user (Rose, Para. [0119], discloses that a user may add or edit her/his display name value at any time by using GUI of the client device (see Para. [0077]), and as disclosed in Para. [0066-0067], wherein the display name value is user identifying information that can be associated with a corresponding global identifier).  

Regarding claim 10, Rose teaches the computer program product of claim 9, wherein Rose further teaches the code to store the identifying information of the user comprises code to store the identifying information of the user in place of existing identifying information of the user stored on the first device (Rose, Para. [0118 and 0119], discloses that a user may edit her/his full name value and/or display name value at any time by using GUI of the client device (see Para. [0077]), and as disclosed in Para. [0065-0067], wherein the full name value and the display name value is user identifying information that can be associated with a corresponding global identifier).  

Regarding claim 21, Rose teaches a device, comprising: a memory; and at least one processor circuit configured to (Rose, Fig. 2, discloses an apparatus that may include a processor 202, a memory 201, input/output circuitry 203): receive, by a messaging application on a first device, a message and associated metadata from a second device (Rose, Para. [0077], discloses a display window that is a defined area within a GUI (graphical user interface) displayed on a client device 101-101N (Fig. 1) where data (or message) is rendered and displayed (as depicted in Figs. 5, 8 and 10), and as disclosed in Para. [0088 and 0090], wherein the client device 101A-101N is a mobile device, such as a smart phone, tablet, and/or the like (see Fig. 1), that may execute a client application (“app”) to process message communications that may include data, such as metadata (see Para. [0046]), and as disclosed in Para. [0038 and 0087], wherein the client devices 101A-101N may be any computing device to receive/transmit electronic data from/to another computing device, such as each message including metadata (see Para. [0046])), the associated metadata comprising a record identifier of a data record stored on a server, the data record comprising identifying information corresponding to a user of the second device (Rose, Para. [0046], discloses that each message communication, sent or posted to a group-based communication channel of the group-based communication system, includes metadata comprising one or more of the following: a sending user identifier, a message identifier, message contents, a global identifier, user identification, originator identifier, a group identifier, display name value, full name value, and a group-based communication channel identifier. Each of the foregoing identifiers may comprise ASCII text, a pointer, a memory address, and the like, and see also Para. [0116], discloses an exemplary database table 310 (Fig. 3B) within an exemplary identifier database 300 (Fig. 3A). As shown in Fig. 3A, the identifier database 300 may be part of the group-based communication repository 107 as shown in FIG. 1. Each user of the group-based communication system 105 has identification information stored in the identifier database 300. As shown in Fig. 3B, the database table 310 includes global identifiers 301, full name values 303, display name values 305, and group identifiers 307. The elements shown in Fig. 3B can also be associated with a user profile or may be part of a user profile); responsive to receipt of the message, send, by the first device and to the server, a request for the data record, the request comprising the record identifier (Rose, Para. [0096], discloses an example of responses to the message communication by other users may include reactions […]. In another implementation, data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) regarding responses to the message communication (by other users) may be retrieved from a database (Fig. 3B). For example, data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) regarding responses to the message communication may be retrieved via a MySQL database command (i.e., by sending a request to the database), such as disclosed in Para. [0117], whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user, and as disclosed in Para. [0063], wherein the term “global identifier” refers to one or more items of data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) by which a user or user's client device may be uniquely identified across the group-based communication system); obtain, by the first device and in response to the sending, the data record (Rose, Para. [0117], discloses that whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user. For example, an API request “channels.info” uses global identifiers to retrieve and return a list of members associated with the global identifiers (i.e., Global ID “W12345678” is associated with “Mary James”, as illustrated in Fig. 3B (Table 310))); and display, by the first device, the identifying information of the user contained in the data record, together with content of the message in a user interface of the messaging application (Rose, Para. [0077], discloses a display window that is a defined area within a GUI (graphical user interface) displayed on a client device where data is rendered and displayed, as depicted in Figs. 5, 8 and 10, wherein the names and/or avatar (i.e., identifying information, as disclosed in Para. [0012]) of the senders and/or receivers are displayed together with the text (or content) of the messages).  

Regarding claims 22-25 and 28, the claims are drawn to the device corresponding to the method of using same as claimed in claims 2-5 and 8, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 2-5 and 8 are equally applicable to the claims 22-25 and 28 of the device, respectively.  

Regarding claim 29, Rose teaches a system comprising: a first device configured to (Rose, Fig. 1 and Para. [0083], discloses a computing system 100 including client devices 101A-101N, and as disclosed in Para. [0087], wherein the client devices 101A-101N may be any computing device as defined in Para. [0038]):Page 5 of 7 4875-8269-0341.1Application No.: 16/888,574Docket No.: 045738.006499 (P42563US1)receive, by a messaging application on the first device, a message and associated metadata from a second device (Rose, Para. [0077], discloses a display window that is a defined area within a GUI (graphical user interface) displayed on a client device 101-101N (Fig. 1) where data (or message) is rendered and displayed (as depicted in Figs. 5, 8 and 10), and as disclosed in Para. [0088 and 0090], wherein the client device 101A-101N is a mobile device, such as a smart phone, tablet, and/or the like (see Fig. 1), that may execute a client application (“app”) to process message communications that may include data, such as metadata (see Para. [0046]), and as disclosed in Para. [0038 and 0087], wherein the client devices 101A-101N may be any computing device to receive/transmit electronic data from/to another computing device, such as each message including metadata (see Para. [0046])), the associated metadata comprising a record identifier of a data record stored on a server, the data record comprising identifying information corresponding to a user of the second device (Rose, Para. [0046], discloses that each message communication, sent or posted to a group-based communication channel of the group-based communication system, includes metadata comprising one or more of the following: a sending user identifier, a message identifier, message contents, a global identifier, user identification, originator identifier, a group identifier, display name value, full name value, and a group-based communication channel identifier. Each of the foregoing identifiers may comprise ASCII text, a pointer, a memory address, and the like, and see also Para. [0116], discloses an exemplary database table 310 (Fig. 3B) within an exemplary identifier database 300 (Fig. 3A). As shown in Fig. 3A, the identifier database 300 may be part of the group-based communication repository 107 as shown in FIG. 1. Each user of the group-based communication system 105 has identification information stored in the identifier database 300. As shown in Fig. 3B, the database table 310 includes global identifiers 301, full name values 303, display name values 305, and group identifiers 307. The elements shown in Fig. 3B can also be associated with a user profile or may be part of a user profile); responsive to receipt of the message, send, by the first device and to the server, a request for the data record, the request comprising the record identifier (Rose, Para. [0096], discloses an example of responses to the message communication by other users may include reactions […]. In another implementation, data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) regarding responses to the message communication (by other users) may be retrieved from a database (Fig. 3B). For example, data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) regarding responses to the message communication may be retrieved via a MySQL database command (i.e., by sending a request to the database), such as disclosed in Para. [0117], whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user, and as disclosed in Para. [0063], wherein the term “global identifier” refers to one or more items of data (i.e., name of a user, as illustrated in Fig. 3B (table 310)) by which a user or user's client device may be uniquely identified across the group-based communication system); obtain, by the first device and in response to the sending, the data record (Rose, Para. [0117], discloses that whenever a request is made (e.g., an API (application program interface) request), the request includes the global identifier associated with a user. For example, an API request “channels.info” uses global identifiers to retrieve and return a list of members associated with the global identifiers (i.e., Global ID “W12345678” is associated with “Mary James”, as illustrated in Fig. 3B (Table 310))); and display, by the first device, the identifying information of the user contained in the data record, together with content of the message in a user interface of the messaging application (Rose, Para. [0077], discloses a display window that is a defined area within a GUI (graphical user interface) displayed on a client device where data is rendered and displayed, as depicted in Figs. 5, 8 and 10, wherein the names and/or avatar (i.e., identifying information, as disclosed in Para. [0012]) of the senders and/or receivers are displayed together with the text (or content) of the messages).  

Regarding claim 30, the claim is drawn to the system corresponding to the method of using same as claimed in claim 3. Therefore, the rejection(s) set forth above with respect to the method claim 3 is equally applicable to the claim 30 of the system.


Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2018/0212903 A1), hereinafter (Rose), in view of Peterson et al. (US 2017/0357442 A1; Provided with IDS), hereinafter (Peterson).

Regarding claim 6, Rose teaches the method of claim 1, wherein Rose fails to explicitly disclose but Peterson teaches the associated metadata further comprising a key for decrypting the data record (Peterson, Para. [0010], discloses that the content received by the first messaging app is received in an encrypted form and is decrypted by the first messaging app, and the decrypted form is passed, through an IPC (as disclosed in Para. [0065-0067]), to the first extension app).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Peterson’ into the teachings of ‘Rose’, with a motivation wherein the associated metadata further comprising a key for decrypting the data record, as taught by Peterson, in order for a messaging app on the receiving device to decrypt  the sticker image (content) and provides the decrypted form of the sticker image (content) to the first sticker extension app through an IPC; Peterson, Para. [0016].

Regarding claim 7, Rose teaches the method of claim 1, wherein Rose further teaches the data record is associated with a Rose, Figs. 3A-3B and Para. [0043], discloses user account details refer to information associated with a user, including, for example, a global identifier, a full name value, a display name value, a user avatar, a user title, a user identifier).  
Rose fails to explicitly disclose but Peterson teaches wherein the data record is associated with a cloud-based user account for the user of the second device (Peterson, Para. [0114-0115], discloses a cloud based storage system).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Peterson’ into the teachings of ‘Rose’, with a motivation wherein the data record is associated with a cloud-based user account for the user of the second device, as taught by Peterson, in order for a messaging app on the receiving device to retrieve the sticker image (if not stored locally on the receiving device) by sending the unique identifier to the cloud based storage system which can respond by sending the identified sticker image to the receiving device; Peterson, Para. [0114].

Regarding claims 26-27, the claims are drawn to the device corresponding to the method of using same as claimed in claims 6-7, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 6-7 are equally applicable to the claims 26-27 of the device, respectively.  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2018/0212903 A1), hereinafter (Rose), in view of Peters et al. (US 6,292,795 B1), hereinafter (Peters).

Regarding claim 31, Rose teaches the method of claim 1, wherein Rose fails to explicitly disclose but Peters teaches further comprising: determining a hash value from the data record; and verifying the data record based at least in part on a comparison between the hash value and the record identifier (Peter, Col. 9 (Lines 57-62), discloses that N bit number (which represents fingerprint/biometric data obtained from an individual) is then transformed 250 into a hash value by a hash function comprising part of the associated logic of the data file. This hash value is then compared 260 with the index (i.e., identifier) of the hash table to identify a particular data bin (i.e., data record) within the data file, or see also Col. 3 (Lines 8-19), discloses that an index for each indexed data file contains identifiers and storage addresses of data blocks within the indexed data file, each indexed data file having associated logic for transforming an input data key to generate a transformed key (i.e., a hash value) and logic for comparing a transformed key (i.e., a hash value) with data block identifiers in the index to identify a match and to obtain the address of an identified data block within the indexed data file, and each indexed data file having associated logic for identifying from records within an identified data block one or more data records related to the input data key, and as disclosed in Col. 5 (Lines 63-67), where a plurality of input data keys represent biometric data for an individual, such as a scanned fingerprint, which is stored in an indexed file system).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Peters’ into the teachings of ‘Rose’, with a motivation to verify the data record based at least in part on a comparison between the hash value and the record identifier, as taught by Peters, in order to verify the identity of an individual by checking their records in the database; Peterson, Col. 13 (Lines 63-64).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496